528 Pa. 604 (1992)
600 A.2d 191
The CITY OF HAZLETON, Pennsylvania, John H. Quigley, individually and as Mayor of the City of Hazleton, Pennsylvania, Jean Gormley, Norbert O'Donnell, Anthony Coffina, Susan Nenstiel, and Dr. David Sosar, individually and as residents and taxpayers of the City of Hazleton, Pennsylvania, Appellants,
v.
The CITY COUNCIL OF the CITY OF HAZLETON, Pennsylvania, Joseph Yannuzzi, individually and as President of the City Council of the City of Hazleton, Pennsylvania, Jacob A. Ripa, III, Thomas D. Marnell, Arthur F. Smith, etc., et al.
Supreme Court of Pennsylvania.
Argued December 5, 1991.
Decided January 15, 1992.
William A. Meehan, Christopher K. Walters, Henry F. Reichner, Philadelphia, Charles P. Gelso, Wilkes-Barre, Bruce W. Kauffman, Paul S. Diamond, Lynne A. Sitarski, Philadelphia, for appellants.
Edward D. Reibman, Allentown, for appellee.
*605 Before LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
The Court being equally divided, the Order of the Commonwealth Court is affirmed.
NIX, C.J., did not participate in the consideration or decision of this case.
FLAHERTY, McDERMOTT and PAPADAKOS, JJ., dissent.